Citation Nr: 0813967	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  05-24 585A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a thoracolumbar spine anterior compression fracture at T 9-
10.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1999 to July 2004.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2004 rating action that granted service 
connection for residuals of a thoracolumbar spine anterior 
compression fracture at T 9-10, and assigned an initial 
noncompensable rating therefor.  Because the claim for a 
higher initial rating involves a request for a higher rating 
following the initial grant of service connection, the Board 
has characterized it in light of the distinction noted by the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

By decision of November 2007, the Board remanded this case to 
the RO to afford the veteran a Board hearing before a 
Veterans Law Judge (VLJ) at the RO.

In February 2008, the veteran and a friend testified at a 
Board hearing before the undersigned VLJ at the RO; a 
transcript of the hearing is of record.

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify the appellant when 
further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)), the 
Board finds that all development action needed to render a 
fair decision on the claim on appeal has not been 
accomplished. 

At the February 2008 Board hearing, the veteran's 
representative argued that the veteran's back disability was 
more disabling than currently evaluated, and that the current 
evidence of record was inadequate to equitably adjudicate 
this claim, citing the lack of a thorough and contemporaneous 
VA examination of the veteran's back.  Appellate review 
discloses that the most recent VA examination of the 
veteran's back was conducted in March 2004, and that the 
veteran underwent magnetic resonance imaging (MRI) of his 
back at a VA medical facility in 2007, but a report of the 
MRI is not of record.  Where the record does not adequately 
reveal the current state of a disability, the fulfillment of 
the duty to assist includes providing a thorough and 
contemporaneous medical examination that considers the 
claimant's prior medical examinations and treatment.  See 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 
6 Vet. App. 405, 407-08 (1994).  Inadequate medical 
evaluation frustrates judicial review.  Hicks v. Brown,  8 
Vet. App. 417, 422 (1995).  Under the circumstances, the 
Board finds that this case must thus be remanded to the RO to 
obtain a new VA examination to resolve the higher rating 
issue on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The record also reflects that outstanding VA medical records 
should be obtained prior to the new VA examination.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that the 
complete records of all treatment and evaluation of the 
veteran's back at the West Palm Beach, Florida VA Medical 
Center (VAMC) from 2007 to the present time (to include a 
copy of a report of any MRI conducted in 2007, and copies of 
all records of treatment and evaluation in the Pain Clinic) 
should be obtained and associated with the claims folder.  
The Board points out that, under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should continue until 
either the records are received or notification is provided 
that further efforts to obtain such records would be futile.  
See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran's back at the 
West Palm Beach, Florida VAMC from 2007 
to the present time (to include a copy of 
a report of any MRI conducted in 2007, 
and copies of all records of treatment 
and evaluation in the Pain Clinic).  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.

2.  After all available records received 
have been associated with the claims 
folder, the RO should arrange for the 
veteran to undergo VA examination of his 
thoracolumbar spine by a physician.  The 
entire claims folder must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies, 
including X-rays, should be accomplished, 
and all clinical findings should be 
reported in detail, including (a) range 
of motion studies of the thoracolumbar 
spine expressed in degrees; (b) whether 
there is muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
(c) whether there is muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;      (d) whether there 
is vertebral body fracture with loss of 
50% or more of the height; (e) whether 
there is ankylosis of the entire 
thoracolumbar spine, and if so, whether 
it is favorable or unfavorable; (f) the 
degree of bowel or bladder impairment, if 
any; and (g) all orthopedic and 
neurologic signs and symptoms resulting 
from the thoracolumbar spine anterior 
compression fracture at T 9-10 that are 
present constantly, or nearly so.  

The physician should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the thoracolumbar spine.  
If pain on motion is observed, he should 
indicate the point at which pain begins.  
He should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the thoracolumbar 
spine due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion. 
  
The doctor should assess the frequency 
and duration of attacks of the residuals 
of a thoracolumbar spine anterior 
compression fracture at T 9-10, and 
render an opinion for the record as to 
whether the back disability has been 
manifested by incapacitating episodes 
having a total duration of at least (a) 
at least 1 week but less than 2 weeks 
during any 12-month period; (b) 2 weeks 
but less than 4 weeks during any 12-month 
period;            (c) 4 weeks but less 
than 6 weeks during any 12-month period; 
or (d) 6 weeks or more during any 12-
month period.  (The examiner should note 
that an "incapacitating episode" is 
defined for VA rating purposes as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest and treatment 
prescribed by a physician.)  

The doctor should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
and opinions reached, in a printed 
(typewritten) report.  

3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

4.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.           
 
6.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish him and his 
representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords him the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

